Order entered August 25, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00432-CV

                IN THE ESTATE OF FRILEY S. DAVIDSON, DECEASED

                           On Appeal from the Probate Court No. 1
                                   Dallas County, Texas
                            Trial Court Cause No. PR-09-3999-1

                                             ORDER
       Before the Court is appellee’s August 13, 2015 motion to dismiss the appeal or, in the

alternative, submit the appeal without the reporter’s record and appellant’s August 24, 2015

response. On June 4, 2015, the court reporter filed a letter stating that she had received neither a

request nor payment for the reporter’s record. On that same date, this Court notified appellant by

letter to provide, within ten days, notice that appellant had requested preparation of the reporter’s

record and written verification that appellant has paid or made arrangements to pay the reporter’s

fee or written documentation that appellant has been found to be entitled to proceed without

payment of costs. We cautioned appellant that if we did not receive the requested documentation

within the time specified, the Court may order the appeal submitted without the reporter’s record.

See TEX. R. APP. P. 37.3(c). In his response to appellee’s motion, appellant asks the Court to

allow him the opportunity to request and pay for the reporter’s record.
       We DENY appellee’s motion. On the Court’s own motion, we ORDER appellant to file,

by SEPTEMBER 4, 2015, documentation showing that he has requested and paid or made

arrangements to pay the reporter’s fee. We caution appellant that if the Court does not receive

the required documentation within the time specified, we will order the appeal submitted without

the reporter’s record.

       If payment for the reporter’s record is made, Jackie Galindo, Official Court Reporter for

the Probate Court No. 1, shall file the reporter’s record by SEPTEMBER 24, 2015.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Ms. Galindo and all counsel of record.

                                                    /s/    ELIZABETH LANG-MIERS
                                                           JUSTICE